Citation Nr: 1233696	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder. 

2.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service connected disabilities. 

3.  Entitlement to a rating in excess of 10 percent for residuals of right knee trauma. 

4.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1992 to January 1995.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the a Department of Veterans Affairs (VA) Regional Office (RO) which denied evaluations in excess of 10 percent for the Veteran's service connected knee disabilities as well as service connection for a bilateral foot disorder and a bilateral shoulder disorder.  [An interim, June 2008, rating decision awarded a temporary total (convalescence) rating for the right knee for the period from September 18, 2007 to October 31, 2007 and for the left knee for the period from October 30, 2007 to November 30, 2007.  Hence, those periods of time are not for consideration herein.  The Veteran has not expressed disagreement with the effective dates assigned for these awards.]

Following the issuance of a May 2007 statement of the case (SOC), the Veteran was informed that he must file his appeal (VA Form 9) within 60 days from the date of the SOC or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action appealed.  A review of the record shows that his appeal (VA Form 9) was received somewhat beyond that prescribed time.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), however, the United States Court of Appeals for Veterans Claims (Court) distinguished the issues of a timely notice of disagreement (NOD) versus a timely Substantive Appeal and held that a timely Substantive Appeal was not a jurisdictional requirement for the Board's consideration of a Veteran's claim.  In Percy, the Court specifically found that, because the RO had never addressed the issue of timeliness in the SOC, and because the Veteran was not informed that there was a timeliness issue until his claim was before the Board, that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted his appeal.  Thus, the Board has accepted jurisdiction of the issues as listed on the Title Page.  

The Board remanded all four of the Veteran's claims in September 2010 and the requested development has been accomplished with respect to the claim for service connection for a bilateral shoulder disorder and the claims for increased ratings for the service connected knee disabilities.  

The issue of entitlement to service connection for bilateral foot disorder to include as secondary to service connected disabilities addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current shoulder disability is not causally related to the Veteran's active duty service.  

2.  There is full extension in each knee and, at worst, 120 degrees of flexion in each knee. 

3.  Moderate recurrent subluxation or lateral instability is not shown in either knee.  


CONCLUSIONS OF LAW

1.  A current shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2.  The criteria for a rating in excess of 10 percent for residuals of right knee trauma are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5257, 5260, 5261 (2011).  

3.  The criteria for a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5260, 5261 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

A. Duty to Notify 

After reviewing the claims folders, the Board finds that with respect to the claims adjudicated herein, the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a May 2006 letter, the claimant was informed of the information and evidence necessary to warrant entitlement to a grant of service connection for a bilateral shoulder disability and an increased rating for his service connected knee disabilities.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, the May 2006 letter complied with the notice required by Vazquez.  The Board also notes that the May 2006 letter was sent to the appellant prior to the July 2006 rating decision.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.  In this case, the May 2006  letter provided the notice contemplated by Dingess.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims decided herein, and is not prejudiced by any technical notice deficiency with respect to the claims adjudicated below.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

B. Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with respect to the issues adjudicated in this decision.  The record as it stands includes sufficient competent evidence to adjudicate these issues.  All available pertinent records, in-service, private, and VA, with respect to the issues adjudicated herein have been obtained.  The Veteran has been afforded VA examinations and medical opinions focused upon the claims adjudicated below.  The Board finds that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disabilities adjudicated below, to include a medical opinion as to whether the Veteran has a bilateral shoulder disability as a result of service and detailed clinical findings describing the severity and nature of the service connected knee disabilities, to allow for fully informed application of the appropriate legal criteria.  In particular, the reports from the April 2011 VA examination reflect the medical opinion and clinical information requested with respect to the claims adjudicated herein requested in the September 2010 Board remand; as such, there has been compliance with respect to the development requested by the Board remand as to the issues adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998).   

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the issues addressed in the decision that follows and that no further action is necessary with respect to the issues adjudicated herein.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to the issues adjudicated herein, and under these circumstances, no further action is necessary to assist the claimant with this appeal with respect to the issues adjudicated below.

II.  Legal Criteria/ Analysis

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A. Service Connection Claim 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Veteran contends that he has a bilateral shoulder disability as a result of his active duty service, to include injuries sustained while parachuting.  Such duty is documented by the DD Form 214 which reflects receipt of the parachutist badge.  

The service treatment reports (STRs), to include the reports form the October 1994 separation examination, do not reflect any evidence of a shoulder disability, and the Veteran specifically denied having a painful or "trick" shoulder on a medical history completed in October 1994. 

After service, a VA x-ray of the right shoulder in August 2006 showed possible shoulder impingement and a January 2007 Magnetic Resonance Imaging (MRI) of the right shoulder showed a possible tear, mild tendinosis, and possible impingement.   A November 2006 VA outpatient treatment report reflected complaints of right shoulder pain.  No prior injury was reported and the diagnoses included right shoulder impingement.  An April 2007 VA outpatient treatment report reflected a history of right shoulder pain "for many years."  

At the April 2011 VA examination, the reports from which reflect review of the  claims files by the examiner, the Veteran reported that he began having problems with both shoulders in 1993 while at airborne school during active duty.  The assessment following the examination was a right shoulder SLAP (superior labrum, anterior to posterior) lesion and left shoulder impingement syndrome.  It was indicated that review of the claims file found no evidence in the STRs of the Veteran seeking treatment for the shoulders; that treatment for a shoulder disability was first noted well after discharge; and that there was no evidence of a shoulder disability proximate to discharge.  The examiner stated that based on the evidence available, it was his opinion that the Veteran's current bilateral shoulder disability was not related to service.  

Review of the remaining clinical evidence reveals no evidence linking the Veteran's shoulder disability to service.  While an October 2006 medical treatise detailing musculoskeletal injuries in an Army airborne population was submitted, this treatise provided no medical information specific to the Veteran linking a current shoulder disability to service.  As such, this treatise has minimal to no probative value. 

The first clinical diagnosis of a shoulder disability is dated many years after service, as is the Veteran's claim for service connection for this disability, which was not filed until 2006, and there is no clinical evidence linking the shoulder disability shown many years after service to any injury or incident during service, to include parachute jumping.  To link any such current shoulder disability to service requires medical expertise not possessed by a lay person such as the Veteran, or his mother, or his other relative that submitted supporting statements dated in November 2006.  As such, assuming the credibility of his statements describing continuity of shoulder symptoms and linking a current shoulder disability to service, they are an insufficient basis for an award of service connection.  Espiritu, supra.   

In short, the Board finds that the preponderance of the evidence, represented by the silent STRs (to include the medical history collected proximate to separation in October 1994 wherein the Veteran specifically denied having a shoulder disability); the negative April 2011 VA opinion; and the lack of any competent evidence linking a current shoulder disability to service, is against the claim for service connection for a shoulder disability.  As such, the benefit-of-the-doubt doctrine is inapplicable in the final analysis, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Increased Rating Claims

Ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran.   

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis that follows is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Specific diagnostic code provisions relate to arthritis and others are available for rating limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as for degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.

Under DC 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating under DC 5260 requires flexion to be limited to 30 degrees, and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for limitation of extension to 10 degrees.  A 20 percent rating requires extension to be limited to 15 degrees, and a 30 percent evaluation is warranted when extension is limited to 20 degrees.  

The normal range of motion of the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide two separate ratings under DCs 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating. 

The STRs reflect treatment for injuries to the right knee, to include an arthroscopy and arthroscopic debridement in June 1994, and a June 1995 rating decision granted service connection for residuals of a right knee injury.  A 10 percent rating was assigned by analogy to DC 5010.  (In rating a disability that is not listed in the Ratings Schedule, it is permissible to rate that disability under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.)  Pertinent evidence at that time included reports from a May 1995 VA examination that showed motion in the right knee from full extension to 135 degrees of flexion with complaints of mild patellofemoral crepitus. 

Thereafter, a March 1996 private treatment report noted that the Veteran was unable to work at that time due to bilateral knee pain with an assessment of chondromalacia patella.  Service connection for patellofemoral syndrome of the left knee was granted by a February 1998 rating decision that resolved all reasonable doubt in the Veteran's favor and concluded that he sustained this disability as a result of the documented in-service parachute jumping.  A 10 percent rating was assigned for this disability by analogy to DC 5010.  Medical evidence of record at that time included reports from an April 1997 VA examination of the left knee that demonstrated mild patellofemoral crepitus; motion from 5 degrees of hyperextension to 120 degrees of flexion; and stable collateral ligaments.  

At a June 2006 VA examination, the Veteran described an aching and throbbing type pain in his knees and also descried "crunchy sounds."  He reported that the pain was constant to a level of 8-9/10.  The Veteran also reported that he used a knee brace bilaterally when he was active.  He described no episodes of dislocation or subluxation and no inflammatory arthritis or constitutional symptoms.  He reported that he worked as a security guard until 2005 when he quit to go back to school and reported no loss of time from work or school due to his knee disabilities.  

Upon physical examination of the knees in June 2006, there was no redness, swelling, or tenderness on palpation.  The Veteran ambulated with no assistive devices, his posture was erect, and his gait was steady.  Motion in each knee was from full extension to full flexion.  The Lachman's, drawer, and McMurray's testing were negative bilaterally.  No crepitus was noted on range of motion testing and there was no fatigability on repeated range of motion and no loss of coordination, lack of endurance, or other deficits noted.  X-rays of both knees were negative, and the diagnosis was bilateral knee strain.  The examiner commented that the there was a "completely unremarkable physical examination at this time." 

A private MRI of the right knee in July 2007 resulted in an impression of chondromalacia patellae and a mild prominence of the lateral meniscus without a definite tear being seen.  This MRI showed the ligaments to be intact.  In September 2007, the Veteran underwent arthroscopy and partial synovectomy of the right knee at a private medical facility.  The reports from this examination indicated that all ligaments and menisci were intact.  In October 2007, an arthroscopy, partial synovectomy, and debridement of the medial shelf and patellar porta were performed on the left knee and, as with the right knee, all ligaments and menisci were intact.  

At an April 2008 VA examination, the repots from which note that the Veteran was employed as a human resources associate, the Veteran reported daily mechanical bilateral knee pain syndrome to a degree of 8/10.  He described flare-ups of pain to 10/10 3 to 4 times a month that lasted for 1 to 2 days and occasional episodes of bilateral patellar pseudo-locking symptoms.  The Veteran reported that due to his knee disabiities, his current walking and standing tolerance at work was 40 minutes and his sitting tolerance at work was from 20-25 minutes before he had to stand up.  He reported that he tended to avoid routine household chores due to his knee disabilities.  

Upon physical examination in April 2008, the Veteran walked freely, briskly, and without antalgic gait and used no assistive devices.  The knee joints were normal in appearance without visible arthropathy or effusion and the arthroscopic scars were well healed.  There was no ligamentous laxity and the McMurray's sign was negative.  There was full extension both before and after repetitive motion and flexion was to 120 degrees both before and after repetitive motion.  The Veteran complained about pain on the extremes of knee flexion bilaterally but no apparent weakness, fatigability, or loss of coordination was shown during or following three repetitions of range of motion.  X-rays of both knees were negative.  

In light of the necessary convalescence following the knee surgeries in 2007 referenced above, a June 2008 rating decision as previously noted awarded a temporary total (convalescence) rating for the right knee for the period from September 18, 2007 to October 31, 2007 and for the left knee for the period from October 30, 2007 to November 30, 2007.  The 10 percent rating for each knee was continued following the expiration of these awards. 

At the most recent VA examination of the knees in April 2011, the Veteran reported continuing bilateral knee pain to a level of 2-3/10 that increased toe 8-9/10, worse on the right.  He also described clicking, popping, locking, stiffness, heat, redness, and swelling.  The Veteran reported pain with walking up and down stairs and reported that he takes ibuprofen two to three times per week with no relief.  He does not use a brace or other assistive devices and reported that his activities of daily living were difficult but not limited.  He reported that he was not working so the knee disability did not affect his job.  Flare-ups approximately once per week that caused the Veteran to stop activities and require bed rest were also reported.  Walking was limited to a half mile and standing to 15 minutes.  

The physical examination of the knees in April 2011 showed a normal gait with no heat, redness, or swelling.  Motion was from full extension to 130 degrees of flexion in each knee limited by thigh and calf circumference.  The Veteran complained about pain at 130 degrees.  He did not exhibit any additional loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion, but did complain about increased knee pain, greater on the right.  The knees were stable to varus and valgus stress and the McMurray's and Lachman' tests were negative.  The knees were stable to anterior and posterior drawer and there was a palpable click on range of motion testing.  Strength was 5/5.  Both knees have well healed arthroscopic portals.     

Applying the rating criteria to the facts summarized above, the clinical evidence shows that as motion in both knees has been shown on each VA examination since June 2006 to full extension and, at worst, 120 degrees of flexion, an increased rating cannot be assigned on the basis of the loss of flexion or extension under DCs 5260 or 5261.  (As indicated, any disability due to traumatic arthritis is to be rated on the basis of limitation of motion under DC 5010).  More specifically, as a rating in excess of 10 percent under DC 5261 requires extension to be limited to 15 degrees and no limitation of extension has been shown, a rating in excess of 10 percent for either knee under cannot be assigned under DC 5261.  In addition, as a rating in excess of 10 percent under DC 5260 requires flexion to be limited to 30 degrees, a rating in excess of 10 percent cannot be assigned for either service connected knee disability under DC 5260 as flexion is limited to, at worst, 120 degrees.    

Additionally, no instability in either knee was shown by the clinical evidence set forth above, and there is otherwise no evidence that "moderate" recurrent subluxation or lateral instability accompanies either service connected knee disability so as to warrant a rating in excess of 10 percent for either knee under DC 5257.  The lack of any clinical evidence of instability also precludes the assignment of a separate rating pursuant to VAOPGCPREC 23-97.  

The only other remaining DCs pertinent to the knee that would provide for a rating in excess of 10 percent for the knee are inapplicable.  In this regard, as the medical records show no findings of ankylosis in the knee, a rating in excess of 10 percent cannot be assigned under DC 5256.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  There is also no evidence of dislocated cartilage with frequent episodes of locking, pain and effusion into the joint or malunion or non-union of the tibia or fibula, thereby precluding increased compensation under DCs 5258 or 5262, respectively.  Finally, the effects of pain and functional impairment have been taken into account by the examiners who conducted the examinations discussed above and have been considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  

Also with respect to the claims for increased ratings for the service connected knee disabilities, the Board has considered the Veteran's statements that such disability has become severe as to warrant increased compensation.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which these disabilities are evaluated. 

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The record does not establish that the rating criteria are inadequate.  To the contrary, ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from his service connected knee disorders.  There are no manifestations of these disorders that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disability.  

In short, the rating criteria contemplate not only the Veteran's symptoms but the severity of his disabilities.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by a Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  

In this case, the Veteran reported to the VA examiner in April 2011 that he is no longer working, and the clinical evidence set forth above does not indicate that this is the result of his knee disabilities.  The issue of TDIU has not otherwise been raised by the record, as the majority of the medical evidence does not objectively indicate significant occupational impairment due to his service connected knee disabilities.  For these reasons, the Board finds that a TDIU need not be further addressed under Rice.

In short, because the preponderance of the evidence is against the claims for increased ratings for the service connected knee disabilities, the benefit of the doubt doctrine is not for application with respect to these claims and the appeals are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral shoulder disorder is denied.  

Entitlement to a rating in excess of 10 percent for residuals of right knee trauma is denied. 

Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee is denied. 

REMAND

As indicated above, the Board is required to insure compliance with the instructions of it remands.  Stegall, supra.  Therefore, as the medical opinion requested in the September 2010 remand as to whether a current foot disability is etiologically related to or aggravated by his service-connected knee disabilities was not accomplished by the examiner who conducted the April 2011 VA examination and has not otherwise been accomplished, this case must be  REMANDED for the following action:

1.  The RO should also arrange for orthopedic examination of the Veteran.  The Veteran's claims file must be available to, and reviewed by, the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should respond to the following: 

a) The examiner should opine whether the Veteran has chronic disability of either or both feet due to the pes planus or plantar fasciitis shown upon VA examination April 2011.  If there are chronic additional foot disabilities shown, please identify (by diagnosis) each such chronic disability.  

b) As to each chronic disability of the feet diagnosed, please indicate whether it is at least as likely as not (a 50 percent or greater probability) such was either (i) caused or (ii) aggravated by the Veteran's service-connected knee disabilities?  If as to any foot disability diagnosed the opinion is that such was not caused, but was aggravated, by either knee disability, the examiner should also indicate, to the extent possible, the degree of disability (i.e., additional pathology or degree of impairment) that is due to such aggravation.

The examiner must explain the rationale for all opinions.

2.  When the development sought above is completed, the RO should re-adjudicate the claim for service connection for a bilateral foot disorder to include as secondary to service-connected disabilities.  If this claim remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


